Citation Nr: 1237083	
Decision Date: 10/25/12    Archive Date: 11/09/12

DOCKET NO.  08-35 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for head trauma causing pain and headaches.

2.  Entitlement to service connection for left ear hearing loss as secondary to head trauma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from May 1948 to December 1948. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran testified at a video-conference hearing in February 2009 before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal. 

The issues on appeal were last before the Board in August 2011 when they were remanded for additional evidentiary development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence clearly and unmistakably shows that the Veteran had head trauma that preexisted his period of active service and clearly and unmistakably did not permanently increase in severity as a result of military service.  

2.  The preponderance of the competent evidence of record weighs against a finding that the Veteran was injured as a result of a judo training accident while on active duty.  

3.  The Veteran's hearing loss is not the result of a judo accident during active duty or due to any other incident of service.  


CONCLUSIONS OF LAW

1.  Residuals of head trauma causing pain and headaches was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

2.  Left ear hearing loss was not incurred in or aggravated by the Veteran's active duty service nor is it secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Id.   

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2007 that fully addressed all four notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate claims for service connection and of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence and/or information in his possession to the AOJ.   

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The August 2007 VCAA letter provided notification of the all the required elements.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained treatment records identified by the Veteran.  There is no indication that any other treatment records exist that should be requested, or that any pertinent available evidence has not been received.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the information included in the report of the VA examination conducted in March 2011 and the September 2011 addendum is more than adequate.  The examiner had access to and reviewed the Veteran's claims file including his service treatment records.  The examiner determined that the Veteran had head injury residuals prior to his induction and these injuries were not aggravated by his active duty service.  The opinion was supported by adequate rationale with citations to the medical evidence (or the lack thereof) in the record.  The Board finds the requirements of 38 C.F.R. § 3.159(c)(4) have been met.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinions concerning the issues decided by this decision has been met.  38 C.F.R. § 3.159(c)(4).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify (each of the four content requirements) and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Competency 

The appellant can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the appellant as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the appellant is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the appellant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  


III. Service connection criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §1131; 38 C.F.R. § 3.303(a). 

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).  Nonetheless, silence of the record on this point may not be taken as indication of no aggravation; an opinion must be provided.  See Verdon v. Brown, 8 Vet. App. 529 (1996).  Importantly, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306; see also 38 U.S.C.A. § 1153. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

IV. Factual background

No pertinent abnormalities other than a scar on the left ear drum were noted at the time of the May 1948 service entrance examination.  

In May 1948, the Veteran complained of a headache and sore throat.

In October 1948, the Veteran underwent a referred neuropsychiatric examination after complaining of an unusual feeling in the head when a machine gun had been fired.  He was noted to have been making a poor adjustment as a cadreman.  This examiner elicited information from the Veteran of a history of severe head injury at the age of 4 which required placement of a silver plate in his head.  Thereafter, the Veteran had a childhood history of headaches with a peculiar feeling in his head.  He related a prior history of being rejected for military service due to the head injury and an infected left ear.  The examiner diagnosed post-concussion syndrome, with a psychoneurotic disorder manifested by anxiety, paranoia, depression and rather definite signs of conversion, and a behavioral disorder with immaturity, passiveness and dependency.  

The Veteran's separation examination, dated in December 1948, included diagnoses of symptomatic plate in skull which existed prior to service (EPTS) and was non-symptomatic and non-disabling at the time (NSND), was not aggravated by military service (AMS), and not incurred while in military service (IMS).  He was also noted to have a pre-existing perforated left ear drum NSND.  He had a 15/15 whisper test for the left ear.  

The Veteran's Certificate of Disability for Discharge, dated December 1948, indicated a diagnosis of post concussion syndrome with symptoms of headaches, dizziness, confusion, micro vision and an electroencephalogram (EEG) consistent with diagnosis, following head injury at age of 4.  The Veteran had been deemed unfit for duty the date of his entrance into service, and his disability was deemed not to have been aggravated during service or in line of duty.  

In his original application received in February 1949, the Veteran alleged a left ear condition having an onset in 1948, and a head disturbance with severe pains and headaches.  He noted dispensary treatment where X-rays were taken, but "[n]o other treatment." 

In May 2007, the Veteran submitted a claim of entitlement to service connection for residuals of trauma to the head and for left ear hearing loss due to the trauma to the head.  He wrote that he was discharged from the Army due to a head injury which was incurred during hand to hand combat training.  

In May 2007, the Veteran informed a clinician that his hearing in the left ear had been bad since active duty.  He reported he was medically discharged from service due to a head injury which occurred during judo practice where he was thrown across a room.  It was noted that the Veteran had moderate sensorineural hearing loss in the left with severe to profound loss at the three thousand to eight thousand Hertz.  

In June 2007, the Veteran sought treatment for left ear hearing loss.  In reporting the history of the illness, there was no reference to a head injury or the Veteran's active duty service.  A past surgical history of neurosurgical procedure at the age of 4 was noted.  The Veteran denied having a headache at that time.  

In December 2007, the Veteran wrote that he was injured during judo practice when the soldier he was paired with flipped the Veteran too hard and he landed on the barracks floor on the left side of his head and ear.  He slid and hit the corner of a metal foot locker.  He alleged that he was on the floor for four minutes and when he woke up he had a towel on his head and slight bleeding from the left ear.  He was taken to the infirmary and the bleeding was stopped.  A doctor told the Veteran that he had broken bones in the middle ear.  He reported that he went to the infirmary in December and, when a doctor examined him, the doctor recommended that the Veteran be given an honorable discharge.  He reported he told the doctor that he wanted to stay in the service and was willing to sign a waiver to stay in the Army.  The doctor said he couldn't allow that because of the damage to the left ear and head trauma.  

In a March 2008 statement, the Veteran denied having any head trauma when he was four years old.  He never had any head trauma until basic training.  

In November 2008, the Veteran wrote that the Army knew of the plate in his head.  He injured his head and perforated his left ear drum in a training accident at Fort Dix.  It took nine days for the swelling to go down.  He wrote that he was discharged as no longer fit for service.  He wrote that he had a pre-existing condition which was aggravated by active duty.  

In January 2009, the Veteran's representative acknowledged that the Veteran sustained a head injury at the age of 4 which required a silver plate to be put in his head.  The representative argued that the Veteran had a pre-existing condition which was aggravated by active duty.  

The Veteran and his representative appeared before the undersigned in February 2009.  His representative testified that the Veteran had a head injury at the age of 4 as a result of a fall.  A silver plate was put in his head.  The Veteran testified that he was injured during judo training when he was flipped too hard and landed on his left side of his head.  He slide into a foot locker.  He testified he was told that he was unconscious for approximately five minutes.  He was taken to the infirmary and treated.  He returned two days later and his head was still swollen.  Nine days after the accident, he started getting headaches.  He alleged that he was healthy prior to active duty but was not discharged that way.  

At the time of a March 2011 VA examination, the examiner observed that the Veteran had a significant head injury at the age of 4 which resulted in a metal plate being put in his head.  It was further noted the Veteran contends that he sustained additional injury to his head during judo training while in the service.  The examiner found the in-service medical board clearly reported the existence of head trauma at the age of 4.  Prior to service, the Veteran had recurring headaches as reported by the Veteran in 1949.  The examiner found there was no evidence that the Veteran's seven months of service led to any changes in his childhood history as related to the physician in 1949.  The examiner was unable to find any mention in the service treatment records of any injury or trauma.  The examiner opined that there is no indication of service aggravation of the Veteran's condition dating back to the age of four during his eight months of military service.  

In November 2011, the Veteran wrote that he was injured during judo training when he was thrown off the mat and hit the hard wood floor and also hitting the corner of a foot locker.  He was unconscious for approximately five minutes.  He was taken to the infirmary where a small hole in his ear was diagnosed.  He was sent back to the barracks and put on no military duties for seven days.  It left a scar and a dent on the top of his head.  Ten days later, his headaches began and he sought treatment at the infirmary.  He was given a bottle of APC's.  After time and visits the Veteran was sent to the base hospital.  Electrical brain testing was conducted and the doctor told the Veteran he wasn't fit for military duty anymore.  The Veteran wrote that he loved the military and wanted to stay in for 20 years.  He wrote that he played all kinds of sports prior to active duty including hockey, football and baseball.  

In September 2011, an addendum to the March 2011 VA examination report was prepared.  It was observed in a 1948 neuropsychiatric workup that the Veteran experienced an unusual feeling in his head when machine guns were fired during basic training.  At discharge, post-concussion syndrome due to head injury at the age of 4 was noted.  The examiner opined that there were no notes which reflect aggravation during service of the Veteran's pre-existing condition.  The examiner noted that a neuropsychiatrist observed during active duty that it was unfortunate that the Veteran as accepted for military service as he was not capable of withstanding military stresses.  The examiner also observed that the Veteran was only 17 years old at the time of enlistment and discharge which would help explain the immaturity noted on the Veteran's evaluation.  The examiner wrote that he was unable to find any record of treatment for injury in the service treatment records and no evidence of the injury in the Veteran's brief eight months of active duty service.  In the examiner's opinion, there is no evidence of aggravation of the pre-existing condition during military service.  The rationale was that the evidence of record documented similar symptoms prior to the gunfire exposure without change following this limited gunfire exposure in training at a controlled firing range for basic training.  

V.  Analysis

The Veteran is claiming that he experiences residuals of head trauma in the form of pain and headaches and left ear hearing loss which he reports occurred during active duty.  He indicates that he was injured during judo training when he was thrown and landed on his left side and hit a foot locker.  

The Board finds that participating in judo training or some sort of personal defense training is consistent with duties which soldiers are required to participate in.  Nonetheless, the preponderance of the credible evidence of record weighs against a finding that the Veteran was injured as reported while participating in judo training.

The service treatment records do not document the injuries alleged by the Veteran.  The lack of objective evidence of an in-service head injury at one examination in particular is quite probative.  In October 1948, when being evaluated for his fitness for continued military duty (and after the now claimed purported judo training injury), the Veteran did not report any problems with a judo accident or loss of consciousness.  No pertinent hospitalization or treatment was noted by the clinician.  

The Board finds it reasonable to assume that, as the Veteran was undergoing neuropsychiatric evaluation specifically regarding his currently claimed complaints, he would have mentioned such a traumatic injury which resulted in a loss of consciousness and was the purported beginnings of his headaches and hearing loss if it actually occurred.  The examination was conducted specifically to review the Veteran's mental state during active duty and a head injury with purported loss of consciousness would have a direct impact on the Veteran's psychiatric functioning.  

Additionally, none of these records disclose any report of ear bleeding with an assessment of broken middle ear bones as currently reported.

The October 29, 1948 neuropsychiatric report is quite extensive.  In pertinent part, the report states as follows:

[The Veteran] has not suffered any serious illness but relates at age 4 he sustained a severe head injury as [a] result of a fall which required him to have a silver plate placed in his head and he was hospitalized for approximately seven months in the State Hospital, Hazelton, Pa.  Intermittently, throughout his childhood has suffered headaches and a peculiar feeling in his head, but claims only went to a doctor once at which time case was diagnosed as merely nervousness.  [The Veteran] further explains that since childhood, every four years, he has had a feeling like he is going to die and quite a fear of death. 

[The Veteran] enlisted in the Army at Wilkes-Barre, Pa., 3 May 1948 with the hope of being able to assist mother, also told by friends and realized himself that it was better than meandering around.  Prior to this, in June 1947, he was rejected for service due to an infected left ear and the silver plate in his head. 

Since enlistment in the Army he has made a passable adjustment until recently.  [The Veteran] graduated from the Leader's School during the middle of September 1948 and assigned for two weeks as a cadreman.  It was during this latter period while the 30 cal. mg. was being fired, that he felt an unusual feeling in his head.  Apparently he was transferred to present organization the latter part of September 1948, but has made a poor adjustment so far.  He complains of being placed on menial details, and recently charged with going to the PX canteen during duty hours for a half hour to get breakfast.  Currently under company restriction.  Was originally given hard labor under AW #104, but realizing this might be too much for him, and after talking to company commander, summary court-martial proceedings are being arranged in which the putative measure will only be a fine.  [The Veteran] admits he has lost interest in the Army, and now is more concerned about the welfare of his mother who allegedly is not working.  She receives an allotment for .... per month which she claims is not sufficient as her sold dependency is on him .... 

From the age of four, there has been continuous difficulty because of the severe head injury incurred by the patient.  It is not important how much of this difficulty is the result of organic component and how much the result of the psychia component, as clinically they are grouped together in the picture known as the post-concussion syndrome.  He has always been sensitive over the area of the old injury and the silver plate may be serving as a source of irritation.  He frequently has pains in his head and these were particularly severe when he was near machine guns that were firing.  There were episodes of confusion, dizziness, and on one occasion, micro-vision.  This consisted of seeing his commanding officer coming towards him but the commanding officer appeared to be extremely small in size.  This Lilliputian t[y]pe vision may be hysterical but also may be the result of occipital pole damage.  At other times he has had double vision and blurring.  He has a marked startle reaction and is sensitive to temperature changes, preferring warm climate in the winter.

The Board finds that the examination report contains a thorough history provided by the Veteran himself.  This report discusses a pre-service history of head trauma and symptoms reportedly experienced after being in close proximity to gunfire in extensive detail.  It is quite detailed in its description of the Veteran's relevant past and current medical history as it relates to his head trauma residuals, but conspicuously omits any reference to a claimed judo head injury which is now alleged to have led to the onset of the symptoms in the first instance.  The judo head injury would clearly be the type of event reported by the Veteran, and recorded by the examiner at that time, if the event did, in fact, occur.  In this instance, the lack of reported history of a judo injury as currently claimed leads the Board to the conclusion that the event simply did not occur.  See generally Fed. R. Evid. 803(7) (a hearsay exception where the absence of an entry in a record may be deemed evidence against the existence of a fact if such a fact would ordinarily be recorded).  See also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).

However, this omission in the service treatment records must also be viewed in the context of the entirety of the record.  At the time of the Veteran's original claim submission in 1949, the Veteran did not indicate, in any way, that he sustained a judo related head injury.  The Veteran merely reported a head disturbance with severe pains and headaches.  This symptomatology is the same as noted in the Veteran's service treatment records which also do not document a head injury.  Again, the Board finds that if, in fact, the Veteran had had hearing loss and headaches since the injury which was the result of the purported training accident, he would have reported the cause when he submitted his application for compensation for the injuries.  

The Veteran did not claim that he was injured during active duty as a result of a judo accident until May 2007, more than fifty years after his discharge from active duty.  In connection with an application to seek VA compensation benefits, a March 2008 written statement from the Veteran stated as follows:

ON HEAD TRAUMA 4 YEARS OLD NEVER HAD HEAD TRAUMA TIL I WAS IN SERVICE TRAINING BASIC SERVICE YEAR.

The Veteran's March 2008 statement directly contradicts his report to military examiners 50 years previous.  There is no other way to reconcile this statement with those made during service - one of the statements is simply not true.  The Veteran subsequently recanted the March 2008 allegation, establishing that the more recent statement made 50 years after service is less reliable than statements made contemporaneous in time to service.  Thus, the Veteran's current recollections made 50 years after service are shown to be less reliable than those made during active service.

Additionally, the Veteran has never provided an explanation for why he failed to report the in-service judo incident to the examiner who conducted the October 1948 psychiatric examination, why he failed to report the accident when he filed a claim for compensation for head injuries and hearing loss in February 1949 or why he failed to report this fact pattern for more than 50 years after discharge.  He has also failed to satisfactorily explain how his March 2008 statement denying a pre-service history of head trauma could possibly be accepted as true given the extensive and persuasive evidence of record to the contrary.

Quite simply, while the Veteran is competent to report what occurred during active duty, the credibility of the statements must be evaluated.  Unfortunately, the Veteran's current recollections are shown to be unreliable and inconsistent with the prior recorded record 50 years prior.  In one instance involving a pre-service history of head trauma which is clearly a material fact in this case, his statement in 2008 is directly contradicted by his own statements made during the military and after the contradictory statement was made.  Quite simply, the Veteran's current statements regarding an in-service judo injury are not deemed credible.  Not only may the Veteran's memory have dimmed with time, but self interest may play a role in the more recent statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony); cf. Pond v. West, 12 Vet. App. 341, 346 (1999).  Overall, the Board places greater probative weight to the contemporaneous evidence of record during active duty and the Veteran's own actions during active duty and shortly thereafter.  

Based on the above, the Board finds the Veteran did not experience a judo injury during active duty.  

The Veteran was found to have a scar on the forehead at the time of his May 1948 enlistment examination.  The Board finds that, with respect to the head injury, the presumption of soundness attaches.  

The Board finds there is clear and unmistakable evidence demonstrating that the Veteran had had a head injury prior to his active duty service.  The Veteran informed a clinician in October 1948 that he had had a severe head injury at the age of four when a plate was put in his head.  The Veteran has reported this fact pattern again in 1949 and several times since his claim current claims were filed in May 2007.  The Board finds the fact that the Veteran had a plate surgically implanted in his skull is the type of evidence the Veteran is competent to provide.  Supporting this finding is the fact that the health care professionals who examined the Veteran in 1948 for his medical Board did not question the Veteran's report of having a plate in his skull.  The Veteran was discharged due to this pathology.  The Board further notes the Veteran has been consistent in reporting that he had had a head injury at the age of 4.

The Board finds that the evidence of record clearly and unmistakably demonstrates that the Veteran's pre-existing residuals of a head injury were not permanently aggravated by the Veteran's active duty service.  The only evidence of record which supports a finding that a pre-existing head injury was permanently aggravated by active duty is the Veteran's own allegations and testimony.  The Veteran is competent to report on symptomatology he experiences.  His credibility is a different determination.  

The Veteran's post-service allegations of starting to experience headaches and hearing loss during active duty are contradicted by evidence of record contemporaneous in time to service.  The Veteran sought treatment during active duty, one time in May 1948 with complaints of a headache.  These complaints were not linked to a judo injury but rather to problems with a sore throat.  At discharge, headaches were not recorded.  The neuropsychiatric examination which was conducted in October 1948 included the annotation that the Veteran had had headaches and a peculiar feeling in his head ever since the head injury at the age of 4.  The Board finds the evidence of record demonstrates that the Veteran had headaches prior to active duty as a result of his head injury.  There is no indication that the headaches symptomatology permanently increased during active duty.  

As set out above, the Veteran only sought treatment once during active duty for headaches and this was in connection with other pathology.  To the extent that the Veteran is currently alleging that he started to experience headaches during active duty and continuously thereafter, the Board finds that these allegations are not credible (for the reasons cited above) and places greater probative weight to the Veteran's report of symptomatology to military examiners contemporaneous in time to the events in question.  

Furthermore, there is competent medical evidence which demonstrates that the residuals of the pre-existing head injury did not permanently increase in symptomatology during active duty.  The examiner who conducted the March 2011 VA examination and prepared the September 2011 addendum to the examination report affirmatively found that there was no evidence of aggravation of the pre-existing head injury.  The examiner supported his opinion by citing to the fact that the Veteran reported symptoms prior to active duty, during active duty and thereafter which did not change in intensity.  The Board finds this opinion is entitled to probative weight.  The examiner had access and reviewed all the evidence in the claims file.  The opinion advanced was supported by an adequate rationale with citations to pertinent medical evidence in the claims file.  The Board also finds that it is based on an accurate factual basis, as the evidence contained within the service treatment records are deemed the most reliable source of information concerning this issue.  This examiner also considered the potential impact of the gunfire exposure reported in the 1948 neuropsychiatric report.

Based on the above, the Board finds that the Veteran's residuals of a head injury clearly and unmistakably existed prior to active duty service and clearly and unmistakably were not permanently aggravated by his approximately seven months of active duty service.  

The Veteran is claiming that he experiences left ear hearing loss as a result of the in-service judo injury.  Initially, the Board notes a May 2010 joint motion for partial remand specifically directed that the Veteran was not pursuing a claim of entitlement to service connection for left ear hearing loss on a direct basis.  The Veteran is claiming that his hearing loss is secondary to head trauma he received while on active duty.  As set out above, the Board has determined that the probative evidence of record weighs against a finding that the Veteran experienced a judo accident during active duty.  Service connection was previously denied on a direct basis for left ear hearing loss.  There is no competent probative evidence of record which links currently existing left ear hearing loss to the Veteran's active duty service or a service-connected head injury other than via the alleged training injury which the Board has found reason to determine did not happen.  The Board finds that service connection is not warranted for left ear hearing loss secondary to an in-service head injury.  

In so holding, the Board places greater probative weight to the lay and medical history contained in the service treatment records as they are deemed more reliable than any current allegations being made.  The Board also places greater probative weight to the opinion of the VA examiner, who has greater training and expertise than the Veteran in evaluating potential head trauma residuals.  The Board acknowledges the Veteran's recollection that a physician told him that he incurred broken middle ear bones during service but, for the reasons cited above, the Board finds that the Veteran's recollections of events 50 years previous are not deemed credible.  Clearly, the Veteran himself is not deemed competent to self-diagnose himself with broken middle ear bones as such a condition is not susceptible to observation.  Similarly, the Veteran is not competent to speak to the etiology of any current hearing impairment.  Any allegations regarding the onset of decreased hearing acuity since service as well as the onset or aggravation of head trauma residuals during active service, are also not deemed credible.  The Board again places greater probative weight to the lay and medical history provided in the service treatment records rather than the Veteran's unreliable current recollections.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The appeal is denied.  



____________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


